Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 9/24/2020. In virtue of this communication, claims 21-45 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,252. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 21  of instant application and claim 1 of U.S. Patent No. 10,757,252:

Instant Application 16/926883
U.S. Patent No. 10,757,252
21. (New) A system for identifying communicators in a communication environment as wanted or unwanted, the system comprising: 

a directory server comprising memory and a processing device configured to: 














score telecommunications carriers based on the telecommunications carriers having unwanted communication traffic associated with phone numbers of unwanted communicators; and 

a communication screening system configured to: 

intercept an inbound communication from a given phone number, identify the given phone number is associated with a given one of the telecommunications carriers; and 


configure handling of communications from the phone number based on the scoring of the given telecommunications carrier.


a directory server comprising memory and a processing device configured to: 

determine communications from phone numbers as being unwanted by 

identify telecommunications carriers that acquired the phone numbers from which communications were determined as being unwanted, attribute the phone numbers to corresponding one or more series of phone numbers, and 

score the telecommunications carriers and the one or more series of phone numbers based on the determined unwanted communications from the phone numbers; and 

a communication screening system configured to : 

intercept an inbound communication from a given phone number, identify the given phone number is associated with a given one of the telecommunications carriers and within a given one of the series of phone numbers; and 

configure handling of communications from the phone number based on scores of the given telecommunications carrier and the given series of phone numbers. 


The claims of the instant application 16/926883 encompass the same subject matter except the instant application rewritten to boarder the claim limitations as the comparison of the above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150087280 (hereinafter referred to as Farrand) in view of US Patent No. 10,601,986 (hereinafter referred to as Botner).
Consider claims 21, 33, Farrand discloses a system for identifying communicators in a communication environment as wanted or unwanted (see at least ¶ [0030], Fig. 1-3, “…The method 200 may be performed by processing logic that may comprise hardware (e.g., decision making logic, dedicated logic, programmable logic, and microcode), software (such as software run on a general-purpose computer system or a dedicated machine), or a combination of both…”), the system comprising: 
a directory server comprising memory and a processing device (see at least ¶ [0009], “…the processor may selectively reject the unwanted telephone call. The system may further comprise a memory unit configured to store data associated with the 
score telecommunications carriers based on the telecommunications carriers having unwanted communication traffic associated with phone numbers of unwanted communicators (see at least ¶ [0032], “…the scoring may be based on whether a caller or a caller communication device are associated with a whitelist, a blacklist, or a graylist. Furthermore, the scoring may be based on a number of calls made to different phone numbers by the caller, sequence of the calls made by the caller, and call sources…”); and 
a communication screening system configured to: 
intercept an inbound communication from a given phone number, identify the given phone number is associated with a given one of the telecommunications carriers (see at least ¶ [0033], “…The method 200 may continue to operation 208, at which, based on the comparison, the processor may selectively classify the telephone call as an unwanted telephone call…, … The method 200 may continue to operation 208, at which, based on the comparison, the processor may selectively classify the telephone call as an unwanted telephone call…”); and 
configure handling of communications from the phone number based on the scoring of the given telecommunications carrier (see at least ¶ [0034], “…the processor may selectively reject the unwanted telephone call. …, the telephone call may be automatically rejected if a caller ID associated with the telephone call is blocked or the call is anonymous. …, the method 200 may optionally comprise, based on the score, putting the telephone call through to the communication device…”). 

score telecommunications carriers.  In an analogous field of endeavor, attention is directed to Botner, which teaches score telecommunications carriers (see Botner, at least Col. 16, Lines 28-60 “…The IP address may be known from previous call audit data and may also be linked to potential scam callers based on their known carrier's and their carrier's IP addresses used by their internal servers/routers/switches, etc. The IP address could add another scoring parameter of +20 to the call score. Other parameters from a digital SIP call INVITE may include Max-Forwards 616 and content-length 618. Those additional sub-parameters tend to be similar for calls originated from a common carrier, a common location, etc., and thus during a call scoring scenario, the scam score may be +20 for having a max-forward and/or content-length score that is similar to a previously identified score associated with a potential scammer …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Farrand disclosed invention, and have score telecommunications carriers, as taught by Botner,  thereby, to provide at least a method that includes at least one of receiving one or more data messages, identifying a plurality of calls and corresponding call data from the one or more messages, identifying a plurality of call parameters from the call data, applying a call activity filter criteria to the call parameters to identify a suspect sub-set of the call parameters which indicate an elevated likelihood of call scam, as discussed by Botner, (see at least Col. 1, Lines 37-49). 

a processor; and a memory having executable instructions stored thereon that when executed by the processor cause the processor (see at least ¶ [0009], “…the processor may selectively reject the unwanted telephone call. The system may further comprise a memory unit configured to store data associated with the predetermined scoring criteria, the predetermined threshold score, a whitelist, and a blacklist…”) to: 
score telecommunications carriers based on the telecommunications carriers having unwanted communication traffic associated with phone numbers of wanted communicators (see at least ¶ [0032], “…the scoring may be based on whether a caller or a caller communication device are associated with a whitelist, a blacklist, or a graylist. Furthermore, the scoring may be based on a number of calls made to different phone numbers by the caller, sequence of the calls made by the caller, and call sources…”), intercept an inbound communication from a given phone number, identify the given phone number is associated with a given one of the telecommunications carriers (see at least ¶ [0033], “…The method 200 may continue to operation 208, at which, based on the comparison, the processor may selectively classify the telephone call as an unwanted telephone call…, … The method 200 may continue to operation 208, at which, based on 
configure handling of communications from the phone number based on the scoring of the given telecommunications carrier (see at least ¶ [0034], “…the processor may selectively reject the unwanted telephone call. …, the telephone call may be automatically rejected if a caller ID associated with the telephone call is blocked or the call is anonymous. …, the method 200 may optionally comprise, based on the score, putting the telephone call through to the communication device…”).
Farrand disclose all the subject matters of the claimed invention concept and score a telephone call based on the predetermined scoring criteria but scoring criteria was silent score telecommunications carriers. However, Farrand does not particularly disclose score telecommunications carriers.  In an analogous field of endeavor, attention is directed to Botner, which teaches score telecommunications carriers (see Botner, at least Col. 16, Lines 28-60 “…The IP address may be known from previous call audit data and may also be linked to potential scam callers based on their known carrier's and their carrier's IP addresses used by their internal servers/routers/switches, etc. The IP address could add another scoring parameter of +20 to the call score. Other parameters from a digital SIP call INVITE may include Max-Forwards 616 and content-length 618. Those additional sub-parameters tend to be similar for calls originated from a common carrier, a common location, etc., and thus during a call scoring scenario, the scam score may be +20 for having a max-forward and/or content-length score that is similar to a previously identified score associated with a potential scammer …”).
score telecommunications carriers, as taught by Botner,  thereby, to provide at least a method that includes at least one of receiving one or more data messages, identifying a plurality of calls and corresponding call data from the one or more messages, identifying a plurality of call parameters from the call data, applying a call activity filter criteria to the call parameters to identify a suspect sub-set of the call parameters which indicate an elevated likelihood of call scam, as discussed by Botner, (see at least Col. 1, Lines 37-49). 
Consider claims 22, 34 (depends on at least claims 21, 33), Farrand in view of Botner discloses the limitations of claims 21, 33 as applied to claim rejection 21, 33 above and further discloses:
Botner teaches the directory server determines the scores of the telecommunications carriers based on a monitoring of traffic or reported instances of positive and negative communication behaviors associated with the telecommunications carrier (see at least Col. 17, Lines 22-51, “…the caller `A` is identified as having made a threshold number of calls, the call `A` telephone number may be linked to suspicious behavior and applied a weight as a scam caller. The telephone number being linked to excessive calls may alone invoke a weight that is higher than most or all other weights and designates the caller's number a scam caller based on the scam call threshold scale of a weight that is over the scam call value threshold for a summed score…”) with similar motivation from claim 21.

Farrand teaches the communication screening system prompts for a response from the given phone number to record a digital sample (see at least ¶ [0043], “…The customized challenge/response, employing the IVR and call recording mechanism, may be used to determine whether the caller is an acquaintance of the intended call recipient or to classify the caller as an undesired caller, such as a collection agent or a solicitor. The interactions of the challenge/response may be recorded for future use in documenting the violation by the caller of the rules related to the national "do-not-call" list…”).
Consider claims 24, 36 (depends on at least claims 21, 33), Farrand in view of Botner discloses the limitations of claims 21, 33 as applied to claim rejection 21, 33 above and further discloses:
Farrand teaches the communication screening system extracts data from the inbound communication to record the digital sample (see at least ¶ [0043], “…The customized challenge/response, employing the IVR and call recording mechanism, may be used to determine whether the caller is an acquaintance of the intended call recipient or to classify the caller as an undesired caller, such as a collection agent or a solicitor. The interactions of the challenge/response may be recorded for future use in documenting the violation by the caller of the rules related to the national "do-not-call" list…”).
Consider claims 25, 37 (depends on at least claims 21, 33), Farrand in view of Botner discloses the limitations of claims 21, 33 as applied to claim rejection 21, 33 above and further discloses:

Consider claims 26, 39 (depends on at least claims 21, 33), Farrand in view of Botner discloses the limitations of claims 21, 33 as applied to claim rejection 21, 33 above and further discloses:
Farrand teaches the communication screening system configures the handling of communications by at least one of suppression of visual or auditory indication of a communication, blocking the phone number, playing a message that indicates unavailability to the origination communication device, and ending a communication connection with the origination communication device (see at least ¶ [0005], “…telephone services can allow anonymous call reject so that the phone does not ring if the caller Identification (ID) is blocked…”).
Consider claim 27 (depends on at least claim 21), Farrand in view of Botner discloses the limitations of claims 21 as applied to claim rejection 21 above and further discloses:
Farrand teaches the communication screening system is configured to block ranges of numbers or matched patterns based on the phone number (see at least ¶ [0024], “…processes for enhancing and automating creation of blacklists and whitelists and for scoring the likelihood of allowance of a call from an unfamiliar (but not anonymous) caller. The resulting scores may be used to provide the user with a control over calls from unfamiliar callers…”).

Farrand teaches the directory server compares the inbound communication to fingerprints stored in a database (see at least ¶ [0005], “…telephone services can allow anonymous call reject so that the phone does not ring if the caller Identification (ID) is blocked…”).
Consider claim 29 (depends on at least claim 21), Farrand in view of Botner discloses the limitations of claims 21 as applied to claim rejection 21 above and further discloses:
Farrand teaches the fingerprints comprise sequences of characters that are representative of content of known communications (see at least ¶ [0005], “…telephone services can allow anonymous call reject so that the phone does not ring if the caller Identification (ID) is blocked…”).
Consider claim 30 (depends on at least claim 21), Farrand in view of Botner discloses the limitations of claims 21 as applied to claim rejection 21 above and further discloses:
Farrand teaches the directory server dynamically computes the scores for the telecommunications carriers by tracking percentages of wanted and unwanted communications related to the telecommunications carriers (see at least ¶ [0024], “…processes for enhancing and automating creation of blacklists and whitelists and for scoring the likelihood of allowance of a call from an unfamiliar (but not anonymous) 
Consider claim 31 (depends on at least claim 21), Farrand in view of Botner discloses the limitations of claims 21 as applied to claim rejection 21 above and further discloses:
Botner teaches the directory server further: detects spoofing of the numbers associated with the communications associated with the unwanted communicators; and adjusts the scores for the telecommunications carriers based on the detection of spoofing (see at least Col. 7, Lines , 8-29, “…the application can identify a pattern of actual legitimate calls originating from a particular business vs. a spoofed call pretending to be from a particular business. The application is used to examine the data for each call session to decide whether the call should be permitted to pass to the end user recipient or be screened according to call screening criteria …”) with similar motivation from claim 21.
Consider claim 38 (depends on at least claim 33), Farrand in view of Botner discloses the limitations of claims 33 as applied to claim rejection 33 above and further discloses:
Botner teaches computing the scores for the telecommunications carriers by tracking percentages of wanted unwanted communications from the telecommunications carriers (see at least Col. 5, Lines , 50-67, “…The modeling scheme used by the call management server and corresponding scoring model servers, builds several scoring tables and where each table summarizes the percent of suspicious activity relative to the total number of incoming calls…”) with similar motivation from claim 21.

Farrand teaches blocking sets of number ranges or patterns based on the phone number (see at least ¶ [0024], “…processes for enhancing and automating creation of blacklists and whitelists and for scoring the likelihood of allowance of a call from an unfamiliar (but not anonymous) caller. The resulting scores may be used to provide the user with a control over calls from unfamiliar callers…”).

Allowable Subject Matter
Claims 41-45 allowed. If Applicant file the terminal disclaimer to overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG A NGO/Primary Examiner, Art Unit 2645